             Case 1:21-cv-00784-UNA Document 5 Filed 05/04/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA                               FILED
                                                                                                 5/4/2021
MICHAEL MINTER, et al.,                        )                                      Clerk, U.S. District & Bankruptcy
                                               )                                      Court for the District of Columbia
                Plaintiffs,                    )
                                               )
        v.                                     )       Civil Action No. 1:21-cv-00784 (UNA)
                                               )
AMANDA B. DELMASTRO, et al.,                   )
                                               )
                 Defendants.                   )


                                   MEMORANDUM OPINION

        This matter is before the court on its initial review of plaintiffs’ pro se complaint, motion

for restraining order and permanent injunction, and applications for leave to proceed in forma

pauperis (“IFP”). The court will deny plaintiffs’ IFP applications and the two pending motions

for restraining order and permanent injunction, and shall dismiss the complaint, for reasons

explained herein.

        Plaintiffs, Kautantowit’s Mecautea (a 501(c)(3) non-profit organization), Michael C.

Minter, and Joy Graves, have jointly filed suit against five individual defendants – some of whom

are only identified by a first or partial names – and “1–500 DOE’s.” Preliminarily, the Local Rules

of this court state that a plaintiff “filing pro se in forma pauperis must provide in the [complaint’s]

caption the name and full residence address or official address of each party.” LCvR 5.1(c)(1).

Plaintiffs have failed to so.

        Next, as to Kautantowit’s Mecautea, an entity may generally only appear as a party in the

federal courts “through licensed counsel.” See Greater Southeast Cmty. Hosp. Found., Inc. v.

Potter, 586 F.3d 1, 4 (D.C. Cir. 2009) (citing Rowland v. Cal. Men’s Colony, 506 U.S. 194 (1993));

see also Am. Airways Charters, Inc. v. Regan, 746 F.2d 865, 873 n.14 (D.C. Cir. 1984) (“[A]
          Case 1:21-cv-00784-UNA Document 5 Filed 05/04/21 Page 2 of 3




corporation, which is an artificial entity that can only act through agents, cannot proceed pro se.”)

(internal quotation marks and citations omitted); Diamond Ventures, LLC v. Barreto, 452 F.3d

892, 900 (D.C. Cir. 2006) (same); Franklin v. Vilsack, No. 11–0206 (D.D.C. Apr. 15, 2011)

(denying IFP status to plaintiff in his capacity as an officer of a non-profit development corporation

which, as an artificial entity, cannot proceed IFP). Thus, Kautantowit’s Mecautea’s application to

proceed IFP is denied.

       The remaining two IFP applications are muddled, at best. Minter’s IFP application is

devoid of certain required information, including, for example, his personal contact information,

and an estimation of various debt/expenses and disclosure of any sources of income. It appears

that Minter purports to have neither debts or expenses, nor sources of income, and if that is, in fact,

the case, additional information is necessary to explain these unusual financial circumstances.

Graves’s application is devoid of the same information, and further indicates that she may receive

disability or worker’s compensation benefits, but then no details relating thereto are provided.

Furthermore, it indicates that she has “basic living expenses,” but then does not go on to calculate

or further explain them. Without properly detailed IFP applications, individually executed and

filed by each plaintiff, the court lacks the information by which it may assess their respective

financial status at this juncture. See generally, 28 U.S.C. § 1915(a)(1).

       Even if the IFP applications were adequate, the complaint falls short. The complaint goes

on for pages alleging a vague and attenuated “conspiracy to murder.” Rule 8(a) of the Federal

Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement of the

grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that
          Case 1:21-cv-00784-UNA Document 5 Filed 05/04/21 Page 3 of 3




defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a “complaint [] contains an untidy

assortment of claims that are neither plainly nor concisely stated, nor meaningfully distinguished

from bold conclusions, sharp harangues and personal comments [,]” it does not fulfill the

requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff’d sub nom.

Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). The instant complaint

falls within this category. Additionally, the ability of this court to exercise personal jurisdiction

any of the defendants, who are located in Oregon, is entirely unclear. See Fed. R. Civ. P. 12(b)(2);

International Shoe Co. v Washington, 326 U.S. 310 (1945).

       Finally, the motions for restraining order and permanent injunction advance the same

incongruous allegations, which do not warrant injunctive relief. “The standard for issuance of the

extraordinary and drastic remedy” of a restraining order or an injunction “is very high . . . and by

now very well established.” RCM Techs., Inc. v. Beacon Hill Staffing Grp., LLC, 502 F. Supp. 2d

70, 72–3 (D.D.C. 2007) (internal quotation marks and citation omitted). Plaintiffs have abjectly

failed to meet this standard, and the motions are, therefore, also denied.

       For all of the above-stated reasons, the complaint and this matter are dismissed. A separate

order accompanies this memorandum opinion.



                                              __________/s/_____________
Date: May 4, 2021                                TIMOTHY J. KELLY
                                               United States District Judge
